                                                            JS-6




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA

LAMEL WILSON,                        CASE NO. 2:19-cv-07866-RGK (SK)
                  Petitioner,
                                     JUDGMENT
            v.
WARDEN,
                  Respondent.


     Pursuant to the Order Dismissing Petition and Denying Certificate of
Appealability, IT IS ADJUDGED that the petition for writ of habeas
corpus and this action are dismissed with prejudice.




DATED: October 24, 2019
                                        HON. R. GARY KLAUSNER
                                        U.S. DISTRICT JUDGE
